1)ISMJSS: Opinion issued November 26, 2012




                                                1I




                                                N



                                                    in The
                                 niirt uf Apprati
                          ifth JiEitrirt iif !Jixi at t1attai

                                        No. 05-12-0l010-
                                            7            C


                        IIEALTIISMART 1-IOLD1NGS, INC., Appellant

                                                     V.

                                   REAGAN BRUCE, Appellee


                        On Appeal from the 44th Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 11-11763


                               MEMORANDUM OPINION
                          Before Justices Richter, Lang-Miers, and Myers
                                     Opinion By Justice Myers

        Before the Court is the parties’ agreed motion to dismiss this interlocutory appeal. The

parties inform the Court that they have resolved the issues involved with this appeal by agreeing to

submit the underlying litigation to arbitration. Accordingly, we grant the parties’ motion and dismiss

the appeal. See TEx. R. App. p. 42. 1 (a)(2).




                                                          LANA MYERS
                                                          JUSTICE
121010f.p05
                                   nitrt Llf Apprat
                                  Ditrirt uf ixas at Ja11a

                                      JUDGMENT
HEALTI{SMART          HOLDINGS.       INC.,        Appeal from the 44th Judicial District Court
Appellant                                          of Dallas County, Texas. (Tr.Ct.No. ii     —




                                                   11763).
No. 05-12-OlOlO-CV           V.                    Opinion delivered by Justice Myers, Justices
                                                   Richter and Lang-Miers, participating.
REAGAN BRUCE, Appellee

       L3ased on the Court’s opinion of this date, the appeal is 1)ISMISSED.

       Subject to any agreement between the parties, it is ORDERED that appellee. Reagan Bruce,
recover his costs of the appeal from appellant, Healthsmart Holdings, Inc.


Judgment entered November 26, 2012.




                                                   LANAi YERS
                                                   JUSTICE